Exhibit 10.10

SUBSCRIPTION AGREEMENT

THIS SUBSCRIPTION AGREEMENT (this “Agreement”) is made as of the date set forth
on the signature page hereof between Innovive Pharmaceuticals, Inc., a Delaware
corporation having a place of business at 555 Madison Avenue, 25th Floor, New
York, New York 10022 (the “Company”), and the undersigned (the “Subscriber”).

W I T N E S S E T H:

WHEREAS, the Company is offering (the “Offering”) to a limited number of persons
who qualify as “accredited investors,” as defined in Rule 501(a) of Regulation D
(“Regulation D”) promulgated under the Securities Act of 1933, as amended (the
“Securities Act”), shares (the “Shares”) of its Series A Convertible Preferred
Stock, par value $0.001 per share (the “Series A Preferred,” and together with
the shares of common stock, $0.001 par value per share (the “Common Stock”), of
the Company issuable upon conversion of the Series A Preferred, the
“Securities”) on the terms and conditions described in this Agreement;

WHEREAS, the Offering is contingent upon the Company making sales of a number of
shares of Preferred Stock which would provide the Company with aggregate gross
proceeds of at least $13,000,000 (the “Minimum Offering Amount”). The Company
will sell a maximum number of shares of Series A Preferred Stock which would
provide the Company with aggregate gross proceeds of $17,000,000 (the “Maximum
Offering Amount”) with an option in favor of the Company and the Placement Agent
(as defined below) to offer additional shares of Series A Preferred Stock which
would provide the Company with aggregate gross proceeds of up to $5,000,000 to
cover over-allotments (the “Over-Allotment”).

WHEREAS, Paramount BioCapital, Inc. (“Paramount”) and Punk Ziegel & Company,
L.P. are acting as co-exclusive placement agents (together, the “Placement
Agents”) for the Offering; and

WHEREAS, on the terms and conditions hereinafter set forth, the Subscriber
desires to purchase from the Company, and the Company desires to sell to the
Subscriber, a number of Shares.

NOW, THEREFORE, in consideration of the promises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:

1. PURCHASE AND SALE OF SECURITIES.

1.1 Offering. The Company is offering the Securities to a limited number of
persons who qualify as “accredited investors,” as defined in Rule 501(a) of
Regulation D of the Securities Act, on the terms and conditions described in
this Agreement. The Minimum Offering Amount will be offered on an “all or none,
best efforts” basis. Additional amounts, including the Over-Allotment, if
exercised, will be offered on a “best efforts” basis. The Subscriber
understands, however, that this purchase of the Securities is contingent upon
the Company



--------------------------------------------------------------------------------

making aggregate sales equal to or exceeding the “Minimum Offering Amount.” The
per Share price shall be equal to $3.96 (the “Purchase Price”). The minimum
number of Shares purchasable by any single investor shall be equal to $100,000
divided by the Purchase Price, subject to the discretion of the Company to
accept subscriptions for lesser amounts.

1.2 Closing. At each closing (each a “Closing,” and the date thereof, the
“Closing Date”), provided the Company has received the Minimum Offering Amount,
the Company shall issue and sell to the Subscriber and the Subscriber shall
purchase from the Company, a number of Shares equal to the quotient resulting
from dividing (a) the total dollar amount of the Subscriber’s subscription as
set forth on the signature page hereof that is accepted by the Company and the
Placement Agents (the “Aggregate Purchase Price” as further defined below) by
(b) the Purchase Price (the “Subscription Amount”), rounded down to the nearest
whole share.

1.3 Closing Mechanics. The initial Closing shall be held at a date and time
designated by the Company and the Placement Agents prior to 11:59 p.m. Eastern
Standard Time on April 30, 2006 (subject to extension at the discretion of the
Company and the Placement Agents without notice to the Subscriber of up to 60
days), which date shall be no later than five (5) Business Days (as defined in
Article 5) after satisfaction or waiver of the closing conditions set forth in
Article 4 hereof. The Closing shall occur at Paramount’s offices, located at 787
Seventh Avenue, New York, New York 10019. Upon satisfaction or waiver of all
conditions to the Closing, the Placement Agents and the Company shall instruct
US Bank Trust National Association, as escrow agent (the “Escrow Agent”), to
release the proceeds of the Offering to the Company, less fees and expenses due
to the Placement Agents. Interest, if any, that has accrued with respect to the
Aggregate Purchase Price while in escrow shall also be distributed to the
Company at the Closing and the Subscriber will have no right to such interest,
even if there is no Closing.

1.4 Payment of Aggregate Purchase Price. Upon, or prior to, the execution of
this Agreement by the Subscriber, the Subscriber shall deposit the amount of
readily available funds equal to the Aggregate Purchase Price in a segregated
escrow account with the Escrow Agent by check or wire transfer of immediately
available funds pursuant to the instructions provided below. Subject to the
terms and conditions of this Agreement (including, without limitation, the
Company’s and the Placement Agents’ option, each at its sole discretion, to
refuse to accept subscriptions, in whole or in part, from any Subscriber), the
Subscriber hereby subscribes for and agrees to purchase from the Company such
number of Securities and the Company agrees to sell such number of Securities to
the Subscriber as is set forth upon the signature page hereof at the Aggregate
Purchase Price as accepted by the Company and the Placement Agents.

US Bank Trust National Association

ABA Routing Number: 091000022

US Bank and Trust Corp. Account Number: 180121167365

For: Paramount BioCapital & Innovive Pharma

SEI Number: 792697000

Reference: [Investor Name]

Attn: Andrea Friesen

 

2



--------------------------------------------------------------------------------

The Subscriber must complete and return a duly executed, unaltered copy of this
Agreement (including the completed Confidential Investor Questionnaire included
in Article 7 hereof (the “Confidential Investor Questionnaire”)) to Paramount at
its address indicated in the Memorandum (as defined below) on or before the date
indicated to the Subscriber by the Placement Agents to be eligible to
participate in the Offering. The Company and the Placement Agents retain
complete discretion to accept or reject any subscription unless and until the
Company executes a counterpart to this Agreement that includes such Subscriber’s
signature.

1.5 Delivery of Certificates. The Company shall deliver, or cause to be
delivered, the certificates representing the Securities purchased by the
Subscriber hereunder as soon as practical after the Closing to the Subscriber’s
residential or business address indicated on the signature page hereto.

2. REPRESENTATIONS AND WARRANTIES OF SUBSCRIBER.

The Subscriber hereby represents and warrants to the Company as follows:

2.1 The Subscriber understands, acknowledges and agrees that the purchase of the
Securities involves a high degree of risk including, but not limited to, the
following: (i) an investment in the Company is highly speculative, and only
investors who can afford the loss of their entire investment should consider
investing in the Company and the Securities; (ii) the Subscriber may not be able
to liquidate its investment; (iii) transferability of the Securities is
extremely limited; (iv) in the event of a disposition of the Securities, the
Subscriber could sustain the loss of its entire investment; and (v) the Company
has not paid any dividends on its Common Stock and does not anticipate the
payment of dividends in the foreseeable future.

2.2 The Subscriber is an “accredited investor” as such term is defined in Rule
501(a) of Regulation D promulgated under the Securities Act, as indicated by the
Subscriber’s responses to the questions contained in the Confidential Investor
Questionnaire, which are true and correct as of the date hereof and shall be
true and correct as of the relevant Closing Date, and that the Subscriber is
able to bear the economic risk of an investment in the Company. If the
Subscriber is a natural person, the Subscriber has reached the age of majority
in the state or other jurisdiction in which the Subscriber resides, has adequate
means of providing for the Subscriber’s current financial needs and
contingencies, is able to bear the substantial economic risks of an investment
in the Securities for an indefinite period of time, has no need for liquidity in
such investment and, at the present time, could afford a complete loss of such
investment.

2.3 The Subscriber understands, acknowledges and agrees that: (i) the Subscriber
is knowledgeable, sophisticated and has experience in making, and is qualified
to make, decisions with respect to investments representing an investment
decision like that involved in the purchase of the Securities and has prior
investment experience, including investments in securities which are non-listed,
unregistered and/or not traded on the New York Stock Exchange, AMEX, the Nasdaq
National Market or Capital Market (“NASDAQ”) or any other national stock
exchange; (ii) the investment in the Securities is of a highly speculative

 

3



--------------------------------------------------------------------------------

nature and involves a significant degree of risk, that the market price of the
Common Stock has been and continues to be volatile and that Subscriber has
carefully evaluated the risks of an investment in the Securities; and (iii) the
Subscriber is able to bear the economic risk of an investment in the Securities
and the potential loss of such investment, which risk the Subscriber hereby
assumes.

2.4 The Subscriber has received and carefully reviewed this Agreement, the
Company’s Confidential Offering Memorandum dated March 30, 2006 (together with
all exhibits, appendices, supplements or amendments thereto, and any documents
which may have been made available upon request as reflected therein, the
“Memorandum”). The Subscriber further represents that the Subscriber has been
furnished by the Company during the course of this transaction with all
information regarding the Company which the Subscriber, its investment advisor,
attorney and/or accountant has requested or desired to know or which is
otherwise relevant to an investment decision, has been afforded the opportunity
to ask questions of and receive answers from duly authorized officers or other
representatives of the Company concerning the terms and conditions of the
Offering, and has received any additional information which the Subscriber or
its advisors or agents has requested.

2.5 (a) The Subscriber has relied solely upon the information provided by the
Company in making the decision to invest in the Securities. The Subscriber is
familiar with and understands the terms of the Offering, including the rights to
which the Subscriber is entitled under this Agreement. In evaluating the
suitability of an investment in the Company, the Subscriber has not relied upon
any representation or other information (whether oral or written) from the
Company, or any agent, employee or Affiliate of the Company other than as set
forth in the Memorandum, in this Agreement or resulting from the Subscriber’s
own independent investigation. The Subscriber understands and acknowledges that
nothing in this Agreement, the Memorandum or any other materials provided to the
Subscriber in connection with the subscription for the Securities or sale of the
Securities constitutes investment, tax or legal advice. To the extent deemed
necessary or advisable by the Subscriber in its sole discretion, the Subscriber
has retained, at its sole expense, and relied upon appropriate professional
advice regarding the investment, tax and legal merits and consequences of this
Agreement and its purchase of the Securities hereunder.

(b) No Securities were offered or sold to the Subscriber by means of any form of
general solicitation or general advertising, and in connection therewith the
Subscriber did not: (A) receive or review any advertisement, article, notice or
other communication published in a newspaper or magazine or similar media or
broadcast over television or radio whether closed circuit, or generally
available; or (B) attend any seminar meeting or industry investor conference
whose attendees were invited by any general solicitation or general advertising.

2.6 The Subscriber, either by reason of the Subscriber’s business or financial
experience or the business or financial experience of the Subscriber’s
professional advisors, has the capacity to protect the Subscriber’s own
interests in connection with the transaction contemplated hereby.

 

4



--------------------------------------------------------------------------------

2.7 The Subscriber understands, acknowledges and agrees that the Offering has
not been reviewed, recommended or endorsed by the SEC or any state securities
regulatory authority or other governmental body or agency, since the Offering is
intended to be exempt from the registration requirements of Section 5 of the
Securities Act pursuant to Regulation D promulgated under the Securities Act.
The Subscriber shall not sell or otherwise transfer the Securities unless such
transfer is registered under the Securities Act or unless an exemption from such
registration is available. The Subscriber understands that if required by the
laws or regulations or any applicable jurisdictions, the Offering contemplated
hereby will be submitted to the appropriate authorities of such state(s) for
registration or exemption therefrom.

2.8 The Subscriber understands, acknowledges and agrees that the Securities have
not been registered under the Securities Act in reliance upon a claimed
exemption under the provisions of the Securities Act which depends, in part,
upon the Subscriber’s investment intention and the truth and accuracy of, and
Subscriber’s compliance with, the representations, warranties, acknowledgments
and covenants of Subscriber set forth herein. In this connection, the Subscriber
hereby represents that the representations, warranties, acknowledgments and
covenants of Subscriber set forth herein are true and correct, the Subscriber
will comply with the covenants set forth herein, and the Subscriber is
purchasing the Securities for the Subscriber’s own account for investment
purposes only and not with a view toward the resale or distribution to others
and has no contract, undertaking, agreement or other arrangement, in existence
or contemplated, to sell, pledge, assign or otherwise transfer the Securities to
any other Person (as defined in Article 5). The Subscriber, if an entity, also
represents that it was not formed for the purpose of purchasing the Securities.

2.9 The Subscriber understands that the Securities will not be registered or
available for sale in the public markets except as specifically provided herein,
and Rule 144 promulgated under the Securities Act (“Rule 144”) requires, among
other conditions, a one-year holding period prior to the resale (in limited
amounts) of securities acquired in a non-public offering (and a two-year holding
period for unlimited sales by non-Affiliates of the Company) without having to
satisfy the registration requirements under the Securities Act. The Subscriber
understands and hereby acknowledges that the Company is under no obligation to
register any of the Securities under the Securities Act or any state securities
or “blue sky” laws or assist the Subscriber in obtaining an exemption from
various registration requirements, other than as set forth in Article 5 herein.

2.10 The Subscriber consents to the placement of a legend on any certificate or
other document evidencing the Securities substantially as set forth below, that
such Securities have not been registered under the Securities Act or any state
securities or “blue sky” laws and setting forth or referring to the restrictions
on transferability and sale thereof contained in this Agreement. The Subscriber
is aware that the Company will make a notation in its appropriate records with
respect to the restrictions on the transferability of the Securities.

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS

 

5



--------------------------------------------------------------------------------

AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE. THESE
SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT
BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS, OR AN OPINION OF COUNSEL IN FORM, SUBSTANCE AND SCOPE
REASONABLY SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT REGISTRATION IS NOT
REQUIRED UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS.

2.11 The Subscriber agrees to supply the Company, within five (5) days after the
Subscriber receives the request therefor from the Company, with such additional
information concerning the Subscriber as the Company deems necessary or
advisable in order to establish or verify the Subscriber’s representations
contained herein.

2.12 The address of the Subscriber furnished by the Subscriber on the signature
page hereof is the Subscriber’s principal residence if Subscriber is an
individual or its principal business address if it is a corporation or other
entity.

2.13 The Subscriber has full power and authority (corporate or otherwise) to
execute, deliver, and perform this Agreement and to purchase the Securities and
has taken all action necessary to authorize the execution, delivery and
performance of this Agreement. This Agreement constitutes the legal, valid and
binding obligation of the Subscriber, enforceable against the Subscriber in
accordance with its terms, subject to laws of general application relating to
bankruptcy, insolvency and the relief of debtors and rules of law governing
specific performance, injunctive relief or other equitable remedies, and to
limitations of public policy.

2.14 If the Subscriber is a corporation, partnership, limited liability company,
trust, employee benefit plan, individual retirement account, Keogh Plan, or
other entity (a) it is authorized and qualified to become an investor in the
Company and the Person signing this Agreement on behalf of such entity has been
duly authorized by such entity to do so and (b) it is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization.

2.15 The Subscriber acknowledges that if he or she is a Registered
Representative of a National Association of Securities Dealers, Inc. (“NASD”)
member firm, he or she must give such firm the notice required by the NASD Rules
of Fair Practice, receipt of which must be acknowledged by such firm in
Section 7.4 below in accordance with such rules.

2.16 The Subscriber understands, acknowledges and agrees that this subscription
may be rejected, in whole or in part, by the Company or the Placement Agents, in
each of their sole and absolute discretion, at any time before any Closing Date
notwithstanding prior receipt by the Subscriber of notice of acceptance of the
Subscriber’s subscription. The

 

6



--------------------------------------------------------------------------------

Subscriber hereby authorizes and directs the Company to return, without
interest, any funds for unaccepted subscriptions to the same account from which
the funds were drawn, including any customer account maintained by the
Subscriber with either Placement Agent.

2.17 The Subscriber understands, acknowledges and agrees with the Company that
except as otherwise set forth herein, the subscription hereunder is irrevocable
by the Subscriber, that, except as required by law, the Subscriber is not
entitled to cancel, terminate or revoke this Agreement or any agreements of the
Subscriber hereunder and that this Agreement and such other agreements shall
survive the death or disability of the Subscriber and shall be binding upon and
inure to the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives and permitted assigns. If the Subscriber is
more than one Person, the obligations of the Subscriber hereunder shall be joint
and several and the agreements, representations, warranties and acknowledgments
herein contained shall be deemed to be made by and be binding upon each such
Person and its heirs, executors, administrators, successors, legal
representatives and permitted assigns.

2.18 The Subscriber understands, acknowledges and agrees with the Company that
the Offering is intended to be exempt from registration under the Securities Act
by virtue of Section 4(2) of the Securities Act and the provisions of Regulation
D, and/or the provisions of Regulation S, that are in part dependent upon the
truth, completeness and accuracy of the statements made by the Subscriber.

2.19 The Subscriber understands, acknowledges and agrees that there can be no
assurance that the Subscriber will be able to sell or dispose of the Securities.
It is understood than in order not to jeopardize the Offering’s exempt status
under Section 4(2) of the Securities Act and Regulation D, in addition to any
other restrictions on transfer set forth herein, the Company may, at a minimum,
require any transferee to fulfill the Subscriber suitability requirements
thereunder and make the representations, warranties and covenants of Subscriber
hereunder.

2.20 The Subscriber represents and warrants that during the period commencing
upon the date that the Subscriber was first contacted with respect to the
Offering (the “First Date”) the Subscriber has not, directly or indirectly,
through related parties, Affiliates or otherwise, sold “short” or “short against
the box” (as such terms are generally understood) and until the Registration
Statement (as defined in Article 5) are declared effective, will not sell
“short” or “short against the box” any equity security of the Company or take
any action with respect to any equity security of the Company which would
violate the Securities Act or the rules and regulations promulgated thereunder
and from the First Date through the relevant Closing Date or termination of this
Agreement has not and will not take any action the intent or reasonably
foreseeable effect of which is to reduce the trading price of the Common Stock.

2.21 The Subscriber understands, acknowledges and agrees that the existence of
and information contained in this Agreement, the Memorandum or otherwise made
available to the Subscriber by the Company (collectively, the “Confidential
Information”) is to be used solely for the purpose of evaluating a possible
investment in the Securities and is confidential and

 

7



--------------------------------------------------------------------------------

non-public and agrees that all such Confidential Information shall be kept in
confidence by the Subscriber and neither used by the Subscriber for the
Subscriber’s personal benefit (other than in connection with evaluating a
possible investment in the Securities) nor disclosed to any third party for any
reason and in any manner, notwithstanding that a Subscriber’s subscription may
not be accepted by the Company; provided, however, that this obligation shall
not apply to any such Confidential Information that (i) is part of the public
knowledge or literature and readily accessible at the date hereof (except as a
result of a breach of this provision by any party) or (ii) becomes part of the
public knowledge or literature and readily accessible by publication (except as
a result of a breach of this provision by any party).

2.22 If the Subscriber is purchasing the Securities in a fiduciary capacity for
another Person, including without limitation a corporation, partnership, trust
or any other entity, the Subscriber has been duly authorized and empowered to
execute this Agreement and all other subscription documents, and such other
Person fulfills all the requirements for purchase of the Securities as such
requirements are set forth herein, concurs in the purchase of the Securities and
agrees to be bound by the obligations, representations, warranties and covenants
contained herein. Upon request of the Company, the Subscriber will provide true,
complete and correct copies of all relevant documents creating the Subscriber,
authorizing its investment in the Company and/or evidencing the satisfaction of
the foregoing.

2.23 No authorization, approval, consent or license of any Person is required to
be obtained for the purchase of the Securities by the Subscriber, other than as
have been obtained and are in full force and effect. The execution and delivery
of this Agreement does not, and the consummation of the transactions
contemplated hereby will not, result in any violation of or constitute a default
under any material agreement or other instrument to which the Subscriber is a
party or by which the Subscriber or any of its properties are bound, or to the
best of the Subscriber’s knowledge, any permit, franchise, judgment, order,
decree, statute, rule or regulation to which the Subscriber or any of its
businesses or properties is subject.

2.24 The Subscriber understands, acknowledges and agrees that the
representations, warranties and agreements of the Subscriber contained herein
(including the Confidential Investor Questionnaire), in the Registration
Questionnaire attached hereto as Appendix A (the “Registration Questionnaire”)
and in any other writing delivered in connection with the transactions
contemplated hereby shall be true and correct on the date hereof and as of the
relevant Closing Date as if made on and as of such date and shall survive the
execution and delivery of this Agreement and the purchase of the Securities. The
Subscriber agrees that the Placement Agents shall be entitled to rely on the
representations, warranties and agreements of the Subscriber contained herein as
if such representations, warranties and agreements were made or provided
directly to the Placement Agents.

2.25 The Subscriber hereby covenants with the Company not to make any sale of
the Securities under the Registration Statement without effectively causing the
prospectus delivery requirements under the Securities Act to be satisfied, and
further agrees to comply with reasonable requests of the Company or its transfer
agent to provide additional information and representations concerning such
sale.

 

8



--------------------------------------------------------------------------------

2.26 (a) The Subscriber agrees, acknowledges and understands that the Placement
Agents are acting as co-placement agents for the Securities being offered hereby
and will be compensated by the Company for acting in such capacity, including,
but not limited to, by: (i) aggregate placement fees in cash equal to up to
seven percent (7%) of the proceeds received by the Company at each Closing;
(ii) warrants (the “Placement Warrants”) to purchase a number of shares of
Common Stock (the “Placement Warrant Shares”) in the aggregate equal to ten
percent (10%) of the number of Shares actually sold by the Company in connection
with the Offering (not including shares of Common Stock issuable upon exercise
or conversion of warrants or other securities for which no cash consideration
was received upon issuance); and (iii) reimbursement of their reasonable,
documented expenses (including reasonable legal fees) incurred in connection
with the Offering (which reimbursement shall not exceed $100,000 in the
aggregate). The Placement Warrants shall have an exercise price per share equal
to 110% of the Purchase Price per Share (the “Warrant Exercise Price”). The
Subscriber shall not be entitled to reimbursement of any expenses incurred by
the Subscriber in connection with the Offering. The Placement Agents will
receive the commissions and Placement Warrants discussed above on all subsequent
investments in Company securities made by investors introduced to the Company by
the Placement Agents in connection with this Offering for a period of 24 months
from the final Closing Date. In addition, the Placement Agents, on a
co-exclusive basis, and Paramount, on an exclusive basis after the co-exclusive
period, will also have a right of first refusal to act as the lead-finder,
placement agent or other similar agent in relation to any securities offerings
on the Company’s behalf during the 12-month period and 36-month period,
respectively, following the final Closing Date.

(b) The Subscriber agrees, acknowledges and understands that Paramount may
engage other Persons, selected by it in its discretion, who are members of the
NASD or who are located outside the United States, to assist Paramount in
connection with this Offering.

3. REPRESENTATIONS BY AND COVENANTS OF THE COMPANY.

The Company hereby represents and warrants to the Subscriber that:

3.1 Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has full corporate power and authority to conduct its
business as currently conducted. The Company is duly qualified as a foreign
corporation to do business and is in good standing in every jurisdiction in
which the property owned or leased by it or the nature of the business conducted
by it makes such qualification necessary, except to the extent that the failure
to be so qualified or in good standing would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the business,
operations, conditions (financial or otherwise), properties, assets,
liabilities, or results of operations of that entity individually or of the
Company and its Subsidiaries (as defined below) as a whole (a “Material Adverse
Effect”). For purposes of this Section, “Subsidiary” means any corporation,
partnership, limited liability company, association, or other business entity in
which the Company owns or controls, directly or indirectly, any interest,
including, without limitation, any joint venture, partnership, or similar
arrangement.

 

9



--------------------------------------------------------------------------------

3.2 Capitalization and Voting Rights. The authorized, issued and outstanding
capital stock of the Company is as set forth in the Memorandum and all issued
and outstanding shares of the Company are validly issued, fully paid and
nonassessable. Except as set forth in the Memorandum, there are no outstanding
options, warrants, agreements, convertible securities, preemptive rights or
other rights to subscribe for or to purchase any shares of capital stock of the
Company. Except as set forth in the Memorandum and as otherwise required by law,
there are no restrictions upon the voting or transfer of any of the shares of
capital stock of the Company pursuant to the Company’s Certificate of
Incorporation, as amended (the “Certificate of Incorporation”), By-Laws or other
governing documents or any agreement or other instruments to which the Company
is a party or by which the Company is bound.

3.3 Authorization; Enforceability. The Company has all corporate right, power
and authority to enter into this Agreement and to consummate the transactions
contemplated hereby. All corporate action on the part of the Company, its
directors and stockholders necessary for the (i) authorization execution,
delivery and performance of this Agreement by the Company; and
(ii) authorization, sale, issuance and delivery of the Securities contemplated
hereby and the performance of the Company’s obligations hereunder has been
taken. This Agreement has been duly executed and delivered by the Company and
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, subject to laws of general
application relating to bankruptcy, insolvency and the relief of debtors and
rules of law governing specific performance, injunctive relief or other
equitable remedies, and to limitations of public policy. The Shares, when issued
and fully paid for in accordance with the terms of this Agreement, will be
validly issued, fully paid and non-assessable. The Common Stock issuable upon
conversion of the Shares, when issued in accordance therewith, will be validly
issued, full paid and non-assessable. The issuance and sale of the Securities
contemplated hereby will not give rise to any preemptive rights or rights of
first refusal on behalf of any person which have not been waived in connection
with this Offering.

3.4 No Conflict; Governmental Consents.

(a) Except as would not reasonably be expected to have a Material Adverse
Effect, the execution and delivery by the Company of this Agreement and the
consummation of the transactions contemplated hereby will not result in the
violation of any law, statute, rule, regulation, order, writ, injunction,
judgment or decree of any court or governmental authority to or by which the
Company is bound, or of any provision of the Certificate of Incorporation or
By-Laws of the Company, and will not conflict with, or result in a breach or
violation of, any of the terms or provisions of, or constitute (with due notice
or lapse of time or both) a default under, any lease, loan agreement, mortgage,
security agreement, trust indenture or other agreement or instrument to which
the Company is a party or by which it is bound or to which any of its properties
or assets is subject, nor result in the creation or imposition of any lien upon
any of the properties or assets of the Company.

 

10



--------------------------------------------------------------------------------

(b) No consent, approval, authorization or other order of any governmental
authority or other third party is required to be obtained by the Company in
connection with the authorization, execution and delivery of this Agreement or
with the authorization, issue and sale of the Securities, except such filings as
may be required to be made with the SEC and with any state or foreign blue sky
or securities regulatory authority relating to an exemption from registration
thereunder.

3.5 Licenses. Except as otherwise set forth in the Memorandum or as would not
reasonably be expected to have a Material Adverse Effect, the Company has
sufficient licenses, permits and other governmental authorizations currently
required for the conduct of its business or ownership of properties and is in
all material respects complying therewith.

3.6 Litigation. There is no pending, or to the Company’s knowledge, threatened
legal or governmental proceedings against the Company which (i) adversely
questions the validity of this Agreement or any agreements related to the
transactions contemplated hereby or the right of the Company to enter into any
of such agreements, or to consummate the transactions contemplated hereby or
thereby or (ii) could, if there were an unfavorable decision, have a Material
Adverse Effect. There is no action, suit, proceeding or investigation by the
Company currently pending in any court or before any arbitrator or that the
Company intends to initiate.

3.7 Investment Company The Company is not an “investment company” within the
meaning of such term under the Investment Company Act of 1940, as amended, and
the rules and regulations of the SEC thereunder.

3.8 Financial Statements. The financial statements of the Company included in
the Memorandum (the “Financial Statements”) fairly present in all material
respects the financial condition and position of the Company at the dates and
for the periods indicated; and have been prepared in conformity with generally
accepted accounting principles in the United States (“GAAP”) consistently
applied throughout the periods covered thereby, except as may be otherwise
specified in such Financial Statements or the notes thereto and except that
unaudited financial statements may not contain all footnotes required by GAAP,
and fairly present in all material respects the financial position of the
Company as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, immaterial, year-end audit adjustments. Since the date of the most
recent balance sheet included as part of the Financial Statements, there has not
been to the Company’s knowledge: (i) any change in the business, conditions
(financial or otherwise), properties, assets, liabilities, or results of
operations of the Company from that reflected in the Financial Statements, other
than changes in the ordinary course of business, none of which individually or
in the aggregate would reasonably be expected to have a Material Adverse Effect;
or (ii) any other event or condition of any character that, either individually
or cumulatively, would reasonably be expected to have a Material Adverse Effect,
except for the expenses incurred in connection with the transactions
contemplated by this Agreement.

 

11



--------------------------------------------------------------------------------

3.9 Title to Properties and Assets; Liens, Etc. The Company has good and
marketable title to its properties and assets, including the properties and
assets reflected in the most recent balance sheet included in the Financial
Statements, and good title to its leasehold estates, in each case subject to no
mortgage, pledge, lien, lease, encumbrance or charge, other than (a) those
resulting from taxes which have not yet become delinquent; (b) liens and
encumbrances which do not materially detract from the value of the property
subject thereto or materially impair the operations of the Company; (c) those
that have otherwise arisen in the ordinary course of business; and (d) those
that would not reasonably be expected to have a Material Adverse Effect. The
Company is in compliance with all material terms of each lease to which it is a
party or is otherwise bound.

3.10 Obligations to Related Parties. Except as disclosed in the Memorandum or as
would not reasonably be expected to have a Material Adverse Effect, there are no
obligations of the Company to officers, directors, stockholders, or employees of
the Company other than (a) for payment of salary or other compensation for
services rendered, (b) anti-dilution provisions in favor of the Company’s Chief
Executive Officer, (c) reimbursement for reasonable expenses incurred on behalf
of the Company, (d) standard indemnification provisions in the certificate of
incorporation and by-laws, and (e) for other standard employee benefits made
generally available to all employees (including stock option agreements
outstanding under any stock option plan approved by the Board of Directors of
the Company). Except as may be disclosed in the Financial Statements, the
Company is not a guarantor or indemnitor of any indebtedness of any other
person, firm or corporation.

3.11 Employee Relations; Employee Benefit Plans. The Company is not a party to
any collective bargaining agreement or union contract. The Company believes that
its relations with its employees are good. No executive officer (as defined in
Rule 501(f) of the Securities Act) of the Company has notified the Company that
such officer intends to leave the Company or otherwise terminate such officer’s
employment with the Company. The Company is in compliance with all federal,
state, local and foreign laws and regulations respecting employment and
employment practices, terms and conditions of employment and wages and hours,
except where failure to be in compliance would not, either individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
Except as disclosed in the Memorandum, the Company does not maintain any
compensation or benefit plan, agreement, arrangement or commitment (including,
but not limited to, “employee benefit plans”, as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”)) for any
present or former employees, officers or directors of the Company or with
respect to which the Company has liability or makes or has an obligation to make
contributions, other than any such plans, agreements, arrangements or
commitments made generally available to the Company’s employees.

3.12 Environmental Laws. To the knowledge of the Company, it (i) is in
compliance with any and all Environmental Laws (as hereinafter defined),
(ii) has received all permits, licenses or other approvals required of it under
applicable Environmental Laws to conduct its business and (iii) is in compliance
with all terms and conditions of any such permit, license or approval where, in
each of the foregoing clauses (i), (ii) and (iii), the failure to so

 

12



--------------------------------------------------------------------------------

comply would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. The term “Environmental Laws” means all federal, state,
local or foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

3.13 Tax Status. To the knowledge of the Company, it (i) has made or filed all
federal and state income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject, (ii) has paid all taxes and
other governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and (iii) has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.

3.14 Proprietary Rights. To the Company’s knowledge, the Company owns or
possesses adequate and enforceable rights to use all patents, patent
applications, trademarks, trade names, corporate names, copyrights, trade
secrets, licenses, inventions, formulations, technology and know-how and other
intangible property used in the conduct of its business as described in the
Memorandum (the “Proprietary Rights”). Except as described in the Memorandum, to
the Company’s knowledge, the Company has not received any notice of, and there
are no facts known to the Company that reasonably indicate the existence of
(i) any infringement or misappropriation by any third party of any of the
Proprietary Rights or (ii) any claim by a third party contesting the validity of
any of the Proprietary Rights. The Company has not received any notice of any
infringement, misappropriation or violation by the Company or any of its
employees of any Proprietary Rights of third parties

3.15 Absence of Certain Changes. Except as set forth in the Memorandum, since
the date of the Memorandum, there has been no material adverse change in the
business, operations, conditions (financial or otherwise), prospects, assets or
results of operations of the Company or any of its Subsidiaries.

3.16 Disclosure. The information set forth in the Memorandum as of the date
hereof contains no untrue statement of a material fact nor omits to state a
material fact necessary in order to make the statements contained therein, in
light of the circumstances under which they were made, not misleading.

 

13



--------------------------------------------------------------------------------

4. CONDITIONS TO OBLIGATIONS OF EACH PARTY.

4.1 Conditions to Obligations of the Company. The Company’s obligation to
complete the sale and issuance of the Securities and deliver the Shares to the
Subscriber at a Closing is subject to the fulfillment on or prior to such
Closing of the following conditions, which conditions may be waived at the
option of the Company to the extent permitted by law:

(a) Representations and Warranties Correct. The representations and warranties
made by the Subscriber in Article 2 hereof shall be true and correct when made,
and shall be true and correct on and as of the Closing Date.

(b) Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Subscriber on or prior to such sale and
issuance shall have been performed or complied with in all material respects.

(c) No Legal Order Pending. There shall not then be in effect any legal or other
order enjoining or restraining the transactions contemplated by this Agreement.

(d) No Law Prohibiting or Restricting Such Sale. There shall not be in effect
any law, rule or regulation prohibiting or restricting the issuance and sale of
the Securities or requiring any consent or approval of any Person which shall
not have been obtained to issue or sell the Securities, or in either case to
otherwise consummate the transactions contemplated hereby (except as otherwise
provided in this Agreement).

(e) Payment of Consideration. The Company shall have received the full amount of
the Aggregate Purchase Price for the Securities being purchased hereunder at
such Closing.

(f) Questionnaires. The Subscriber shall have completed, executed and delivered
to the Company the Confidential Investor Questionnaire and the Registration
Questionnaire, which questionnaires shall be true and correct as of such Closing
and shall be satisfactory to the Placement Agents and the Company, each in their
sole discretion.

(g) Minimum Offering Amount. The Company shall have received duly executed
subscriptions and corresponding readily available funds in the Escrow Account
from Subscribers equal to or in excess of the Minimum Offering Amount.

4.2 The Subscriber’s obligation to purchase the Securities at a Closing is
subject to the fulfillment on or prior to such Closing of the following
conditions, which conditions may be waived at the option of each Subscriber to
the extent permitted by law:

(a) Representations and Warranties Correct. The representations and warranties
made by the Company in Article 3 hereof shall be true and correct when made, and
shall be true and correct on and as of the Closing Date (except for any
representation or warranty that speaks as of a specific date, which shall be
true and correct as of such date).

 

14



--------------------------------------------------------------------------------

(b) Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Company on or prior to such purchase shall have
been performed or complied with in all material respects.

(c) No Legal Order Pending. There shall not then be in effect any legal or other
order enjoining or restraining the transactions contemplated by this Agreement.

(d) No Law Prohibiting or Restricting Such Sale. There shall not be in effect
any law, rule or regulation prohibiting or restricting the issuance and sale of
the Securities or requiring any consent or approval of any Person which shall
not have been obtained to issue or sell the Securities, or in either case to
otherwise consummate the transactions contemplated hereby (except as otherwise
provided in this Agreement).

(e) Minimum Offering. The Company shall have received duly executed
subscriptions and corresponding readily available funds in the Escrow Account
from Subscribers equal to or in excess of the Minimum Offering Amount.

(f) Legal Opinion. The Placement Agents, on behalf of the Subscribers, shall
have received an opinion of Wyrick Robbins Yates & Ponton LLP, counsel to the
Company, in substantially the form attached hereto as Appendix B.

5. REGISTRATION RIGHTS.

5.1 As used in this Agreement, the following terms shall have the following
meanings:

(a) “Affiliate” shall mean, with respect to any Person (as defined below), any
other Person controlling, controlled by or under direct or indirect common
control with such Person (for the purposes of this definition “control,” when
used with respect to any specified Person, shall mean the power to direct the
management and policies of such Person, directly or indirectly, whether through
ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” shall have meanings correlative to the
foregoing).

(b) “Business Day” shall mean a day Monday through Friday on which banks are
generally open for business in New York, New York.

(c) “Holders” shall mean the Subscribers and any Person holding Registrable
Securities or any Person to whom the rights under Article 5 have been
transferred in accordance with Section 5.9 hereof.

(d) “Person” shall mean any person, individual, corporation, limited liability
company, partnership, trust or other nongovernmental entity or any governmental
agency, court, authority or other body (whether foreign, federal, state, local
or otherwise).

 

15



--------------------------------------------------------------------------------

(e) The terms “register,” “registered” and “registration” refer to the
registration effected by preparing and filing a registration statement in
compliance with the Securities Act, and the declaration or ordering of the
effectiveness of such registration statement under the Securities Act.

(f) “Registrable Securities” shall mean the Shares, the Shares of Common Stock
issuable upon conversion of the Shares, the Placement Warrant Shares and any
shares of Common Stock issued as a dividend or distribution with respect to or
in replacement of the Shares issued, directly or indirectly, in connection with
this Offering; provided, however, that securities shall only be treated as
Registrable Securities if and only for so long as they (i) have not been sold
(A) pursuant to a registration statement; (B) to or through a broker, dealer or
underwriter in a public distribution or a public securities transaction; and/or
(C) in a transaction exempt from the registration and prospectus delivery
requirements of the Securities Act under Section 4(1) thereof so that all
transfer restrictions and restrictive legends with respect thereto, if any, are
removed upon the consummation of such sale; (ii) are held by a Holder or a
permitted transferee; or (iii) are not eligible for sale pursuant to Rule 144(k)
(or any successor thereto) under the Securities Act. For purposes of this
Agreement, “Placement Warrant Shares” shall mean the shares of Common Stock
issuable upon exercise of the Placement Warrants.

(g) “Registration Expenses” shall mean all expenses incurred by the Company in
complying with Section 5.2 hereof, including, without limitation, all
registration, qualification and filing fees, printing expenses, escrow fees,
fees and expenses of counsel for the Company, blue sky fees and expenses and the
expense of any special audits incident to or required by any such registration
(but excluding the fees of legal counsel for any Holder).

(h) “Selling Expenses” shall mean all underwriting discounts and selling
commissions applicable to the sale of Registrable Securities and all fees and
expenses of legal counsel for any Holder.

(i) “Subsidiary” shall mean, with respect to any Person, any other Person of
which more than fifty percent (50%) of the shares of stock or other interests
entitled to vote in the election of directors or comparable Persons performing
similar functions (excluding shares or other interests entitled to vote only
upon the failure to pay dividends thereon or other contingencies) are at the
time owned or controlled, directly or indirectly through one or more
Subsidiaries, by such Person.

5.2 Subject to the terms, conditions and limitations set forth herein, the
Company will use its best efforts to (i) file a registration statement with the
SEC on the appropriate form (the “Registration Statement”) within 60 days from
the later of (x) the first date on which the Common Stock trades on a national
exchange or on the NASDAQ, including the OTC Bulletin Board (a “Trading Event”)
and (y) the final Closing Date (the date such Registration Statement is actually
filed, the “Filing Date”) to allow the resale of the Registrable Securities
(allocated on a pro rata basis among the Holders) under the Securities Act, and
use its best efforts to have such Registration Statement declared effective by
the SEC prior to the date which is the earlier of (i) 120 days after the Filing
Date, or if the Registration Statement is

 

16



--------------------------------------------------------------------------------

subject to review and comments from the staff of the SEC, 150 days after such
date; and (ii) five trading days after the Company is notified by the SEC that
the Registration Statement will not be reviewed or is no longer subject to
further review (the date following such 5, 120 or 150-day period, as applicable,
the “Registration Effective Date”). The Company will use commercially reasonable
efforts to cause the Registration Statement to remain effective (the
“Registration Period”) until the earliest of (i) the date on which the
Subscriber may sell all the Shares (or the shares of Common Stock into which the
Shares are convertible) then held by the Subscriber pursuant to Rule 144(k) of
the Securities Act and (ii) such time as all Securities held by the Subscriber
and registered under the Registration Statement have been sold (A) pursuant to a
registration statement; (B) to or through a broker, dealer or underwriter in a
public distribution or a public securities transaction; and/or (C) in a
transaction exempt from the registration and prospectus delivery requirements of
the Securities Act under Section 4(1) thereof so that all transfer restrictions
and restrictive legends with respect thereto, if any, are removed upon the
consummation of such sale. To the extent permissible, such Registration
Statement also shall include, or subsequently be amended to include, to the
extent allowable under the Securities Act and the rules promulgated thereunder
(including Rule 416 under the Securities Act), such indeterminate number of
additional shares of Common Stock resulting from stock splits, stock dividends
or similar transactions with respect to the Registrable Securities. In the event
the Company has not filed the Registration Statement within 60 days from the
earlier of the Trading Event and the final Closing Date, or is not effective by
the Registration Effective Date, then the Company shall make compensatory
payments (the “Liquidated Damages”) to the Subscriber in an amount equal to one
(1) percent of the aggregate Purchase Price paid by the Subscriber hereunder for
each 30-day period (or prorated portion thereof) in which the Company is in
default of its obligations under Section 5.2, provided, however, that in no
event shall the Company be required hereunder to pay to any Subscriber pursuant
to this Agreement an aggregate amount that exceeds 12.0% of the aggregate
Purchase Price paid by any Subscriber for such Subscriber’s Registrable
Securities. The Company shall pay any Liquidated Damages to Subscribers within
five (5) business days of the end of each 30-day period in which such Liquidated
Damages have accrued. Notwithstanding the foregoing, the Company shall not be
obligated to make compensatory payments to the Holder in the event that it has
not satisfied the requirements of this Section 5.2 because it was prohibited
from including, or requested not to include, all or any of the Registrable
Securities on the Registration Statement by the SEC (including the staff of the
SEC’s Division of Corporate Finance), the Securities Act, or the rules and
regulations promulgated thereunder, provided, however, that the Company uses its
reasonable best efforts to cause all such Registrable Securities to be
registered on a Registration Statement as soon as permitted by the SEC, the
Securities Act, and the rules and regulations promulgated thereunder.

5.3 All Registration Expenses incurred in connection with any registration,
qualification, exemption or compliance pursuant to Section 5.2 shall be borne by
the Company. All Selling Expenses relating to the sale of securities registered
by or on behalf of Holders shall be borne by such Holders.

5.4 In the case of the registration, qualification, exemption or compliance
effected by the Company pursuant to this Agreement, the Company shall, upon
reasonable request, inform each Holder as to the status of such registration,
qualification, exemption and compliance. At its expense the Company shall:

(a) use commercially reasonable efforts to keep such registration, and any
qualification, exemption or compliance under state or federal securities laws
which the Company determines to obtain, continuously effective until the
termination of the Registration Period;

 

17



--------------------------------------------------------------------------------

(b) advise the Holders as soon as practicable:

(i) when the Registration Statement or any amendment thereto has been filed with
the SEC and when the Registration Statement or any post-effective amendment
thereto has become effective;

(ii) of the issuance by the SEC of any stop order suspending the effectiveness
of the Registration Statement or the initiation of any proceedings for such
purpose;

(iii) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Registrable Securities included therein
for sale in any jurisdiction or the initiation or threatening of any proceeding
for such purpose; and

(iv) of the happening of any event that requires the making of any changes in
the Registration Statement or the prospectus so that, as of such date, the
statements therein are not misleading and do not omit to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of the prospectus, in the light of the circumstances under which they
were made) not misleading (which notice will be accompanied by an instruction to
suspend the use of the prospectus until such changes have been made);

(c) make every reasonable effort to obtain the withdrawal of any order
suspending the effectiveness of any Registration Statement at the earliest
possible time;

(d) furnish to each Holder, without charge, at least one copy of such
Registration Statement and any post-effective amendment thereto, including
financial statements, all exhibits (including those incorporated by reference)
and schedules, if the Holder so requests in writing;

(e) during the Registration Period, deliver to each Holder, without charge, as
many copies of the prospectus included in such Registration Statement and any
amendment or supplement thereto as such Holder may reasonably request; and the
Company consents to the use, consistent with the provisions hereof, of the
prospectus or any amendment or supplement thereto by each of the selling Holders
of Registrable Securities in connection with the offering and sale of the
Registrable Securities covered by the prospectus or any amendment or supplement
thereto.

 

18



--------------------------------------------------------------------------------

(f) prior to any public offering of Registrable Securities pursuant to the
Registration Statement, register or qualify or obtain an exemption for offer and
sale under the securities or blue sky laws of such jurisdictions as any such
Holders reasonably request in writing, provided that the Company shall not for
any such purpose be required to qualify generally to transact business as a
foreign corporation in any jurisdiction where it is not so qualified or to
consent to general service of process in any such jurisdiction, and do any and
all other acts or things reasonably necessary or advisable to enable the offer
and sale in such jurisdictions of the Registrable Securities covered by such
Registration Statement in the sole discretion of the Company;

(g) to the extent permitted under applicable rules and regulations promulgated
under the Securities Act, cooperate with the Holders to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be sold pursuant to any Registration Statement free of any restrictive legends
to the extent not required at such time and in such denominations and registered
in such names as Holders may request;

(h) upon the occurrence of any event contemplated by Section 5.4(b)(iv) above,
the Company shall promptly prepare a post-effective amendment to the
Registration Statement or a supplement to the related prospectus, or file any
other required document so that, as thereafter promptly delivered to purchasers
of the Registrable Securities included therein, the prospectus will not include
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and

(i) use commercially reasonable efforts to comply with all applicable rules and
regulations of the SEC, and use commercially reasonable efforts to make
generally available to its security holders not later than 45 days (or 90 days
if the fiscal quarter is the fourth fiscal quarter) after the end of its fiscal
quarter in which the first anniversary date of the effective date of the
Registration Statement occurs, an earnings statement satisfying the provisions
of Section 11(a) of the Securities Act.

Notwithstanding the foregoing, it shall be a condition precedent to the
obligations of the Company to take any action pursuant to paragraphs (a) through
(i) of this Section 5.4, that the Holder shall furnish to the Company such
information regarding itself, the Securities to be sold by the Holder and the
intended method of disposition of such Securities as shall be required to effect
the registration of the Securities, all of which information shall be furnished
to the Company in writing specifically for use in the Registration Statement.

5.5 The Holders shall have no right to take any action to restrain, enjoin or
otherwise delay any registration pursuant to Section 5.2 hereof as a result of
any controversy that may arise with respect to the interpretation or
implementation of this Agreement.

5.6 (a) To the extent permitted by law, the Company shall indemnify each Holder
with respect to (i) any registration, qualification or compliance effected
pursuant to this Agreement against all claims, losses, damages and liabilities
(or actions in respect thereof),

 

19



--------------------------------------------------------------------------------

including any of the foregoing incurred in settlement of any litigation,
commenced or threatened (subject to Section 5.6(c) below), arising out of or
based on any untrue statement (or alleged untrue statement) of a material fact
contained in the Registration Statement, or any amendment or supplement thereof,
incident to any such registration, qualification or compliance, or based on any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
light of the circumstances in which they were made, or (ii) any violation or
alleged violation by the Company of the Securities Act, the Exchange Act, or any
rule or regulation promulgated under the Securities Act or the Exchange Act, and
will reimburse each Holder for reasonable legal and other expenses reasonably
incurred in connection with investigating or defending any such claim, loss,
damage, liability or action as incurred; provided, that the Company will not be
liable in any such case to the extent that any such claim, loss, damage,
liability or action arises out of, relates to or is based upon: (i) any untrue
statement or omission or allegation thereof is made in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
such Holder and stated to be specifically for use in preparation of such
Registration Statement or prospectus; or (ii) the failure of the Holder to
comply with the covenants and agreements contained in this Agreement respecting
sales of Registrable Securities. Notwithstanding the foregoing, the Company will
not be liable in any such case where the claim, loss, damage, liability or
action arises out of or is related to the failure of the Holder to comply with
the covenants and agreements contained in this Agreement respecting sales of
Registrable Securities, and except that the foregoing indemnity agreement is
subject to the condition that, insofar as it relates primarily to any such
untrue statement or alleged untrue statement or omission or alleged omission
made in the preliminary prospectus but eliminated or remedied in the amended
prospectus on file with the SEC at the time the Registration Statement becomes
effective or in the amended prospectus filed with the Commission pursuant to
Rule 424(b) or in the prospectus subject to completion under Rule 434
promulgated under the Securities Act, which together meet the requirements of
Section 10(a) of the Securities Act (the “Final Prospectus”), such indemnity
agreement shall not inure to the benefit of any such Holder, any such
underwriter or any such controlling Person, if a copy of the Final Prospectus
furnished by the Company to the Holder for delivery was not furnished by the
Holder to the Person or entity asserting the loss, liability, claim, damage or
at or prior to the time such furnishing is required by the Securities Act and
the Final Prospectus would have cured the defect giving rise to such loss,
liability, claim, damage or action.

(b) Each Holder will severally, if Registrable Securities held by such Holder
are included in the securities as to which such registration, qualification or
compliance is being effected, indemnify the Company, each of its directors and
officers, each underwriter of the Registrable Securities and each Person who
controls the Company within the meaning of Section 15 of the Securities Act,
against all claims, losses, damages and liabilities (or actions in respect
thereof), including any of the foregoing incurred in settlement of any
litigation, commenced or threatened (subject to Section 5.6(c) below), arising
out of or based on any untrue statement (or alleged untrue statement) of a
material fact contained in any registration statement or prospectus, or any
amendment or supplement thereof, incident to any such registration,
qualification or compliance, or based on any omission (or alleged omission) to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, in light

 

20



--------------------------------------------------------------------------------

of the circumstances in which they were made, and will reimburse the Company,
such directors and officers, each underwriter of the Registrable Securities and
each Person controlling the Company for reasonable legal and any other expenses
reasonably incurred in connection with investigating or defending any such
claim, loss, damage, liability or action as incurred, in each case to the
extent, but only to the extent, that such untrue statement or omission or
allegation thereof is made in reliance upon and in conformity with written
information furnished to the Company by or on behalf of the Holder and stated to
be specifically for use in preparation of such registration statement or
prospectus. Notwithstanding the foregoing, in no event shall a Holder be liable
for any such claims, losses, damages or liabilities in excess of the net
proceeds received by such Holder from the sale of its Registrable Securities,
except in the event of fraud or intentional misrepresentation by such Holder.

(c) Each party entitled to indemnification under this Section 5.6 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or litigation, shall be
approved by the Indemnified Party (whose approval shall not unreasonably be
withheld), and the Indemnified Party may participate in such defense at such
Indemnified Party’s expense, and provided further that the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Agreement, unless such failure
is materially prejudicial to the Indemnifying Party in defending such claim or
litigation. An Indemnifying Party shall not be liable for any settlement of an
action or claim effected without its written consent (which consent will not be
unreasonably withheld).

(d) If the indemnification provided for in this Section 5.6 is held by a court
of competent jurisdiction to be unavailable to an Indemnified Party with respect
to any loss, liability, claim, damage or expense referred to therein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party thereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party on the
one hand and of the Indemnified Party on the other in connection with the
statements or omissions which resulted in such loss, liability, claim, damage or
expense as well as any other relevant equitable considerations. The relative
fault of the Indemnifying Party and of the Indemnified Party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by the Indemnifying Party or by the Indemnified Party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission. The Company and the Holders
agree that it would not be just and equitable if contribution pursuant to this
Section 5.6(d) was based solely upon the number of entities from whom
contribution was requested or by any other method of allocation which does not
take account of the equitable considerations referred to above in this
Section 5.6(d). The amount paid or payable by an Indemnified Party as a result
of the losses, claims, damages and liabilities (or actions in respect thereof)
referred to above in this Section 5.6(d) shall be deemed to include any legal or
other

 

21



--------------------------------------------------------------------------------

expenses reasonably incurred by such Indemnified Party in connection with
investigating or defending any such action or claim, subject to the provisions
of Section 5.6(d) hereof. The parties agree that it would not be just and
equitable if contributions pursuant to this Section 5.6 were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations as set forth in this Section 5.6.
Notwithstanding the provisions of this Section 5.6(d), in no event shall a
Holder be required to contribute any amount or make any other payments under
this Agreement which in the aggregate exceed the net proceeds received by such
Holder from the sale of Registrable Securities covered by such Registration
Statement. No Person guilty of fraudulent misrepresentation (within the meaning
of the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

5.7 (a) Each Holder agrees that, upon receipt of any notice from the Company of
(i) the need for an amendment or supplement to the Registration Statement or the
prospectus forming a part thereof or (ii) that the Board of Directors has
determined in good faith that offers and sales pursuant to the prospectus
forming part of the Registration Statement should not be made by reason of the
presence of material undisclosed circumstances or developments with respect to
which the disclosure that would be required in the Registration Statement would
be premature or would have a Material Adverse Effect, each Holder will forthwith
discontinue disposition of Registrable Securities pursuant to the Registration
Statement contemplated by Section 5.2 until its receipt of copies of the
supplemented or amended prospectus from the Company or confirmation of the
filing of such report with the SEC by the Company, any such prospectus to be
forwarded promptly to the Holder by the Company, and, if so directed by the
Company, each Holder shall deliver to the Company all copies, other than
permanent file copies then in such Holder’s possession, of the prospectus
covering such Registrable Securities current at the time of receipt of such
notice; provided, that the Company may suspend the disposition of Registrable
Securities pursuant to the Registration Statement pursuant to clause (ii) above
for the shortest reasonable period in the circumstances, not more than one time
(not to exceed 90 days) during any six-month period, nor more than two times
(not to exceed 90 days each) in any twelve-month period.

(b) As a condition to the inclusion of its Registrable Securities, each Holder
shall furnish to the Company such information regarding such Holder and the
distribution proposed by such Holder as the Company may reasonably request in
writing or as shall be required in connection with any registration,
qualification or compliance referred to in this Article 5, including the
information required by the Registration Questionnaire attached hereto as
Appendix A.

(c) Each Holder hereby covenants with the Company not to make any sale of the
Registrable Securities without effectively causing the prospectus delivery
requirements under the Securities Act to be satisfied.

(d) Each Holder acknowledges and agrees that the Registrable Securities sold
pursuant to the Registration Statement described in this Section are not
transferable on the books of the Company unless the stock certificate submitted
to the transfer

 

22



--------------------------------------------------------------------------------

agent evidencing such Registrable Securities is accompanied by a certificate
reasonably satisfactory to the Company to the effect that (i) the Registrable
Securities have been sold in accordance with such Registration Statement and
(ii) the requirement of delivering a current prospectus has been satisfied.

(e) Each Holder agrees not to take any action with respect to any distribution
deemed to be made pursuant to the Registration Statement which would constitute
a violation of Regulation M under the Exchange Act or any other applicable rule,
regulation or law.

(f) At the end of the period during which the Company is obligated to keep the
Registration Statement current and effective as described above, the Holders of
Registrable Securities included in the Registration Statement shall discontinue
sales of shares pursuant to the Registration Statement upon receipt of notice
from the Company of its intention to remove from registration the shares covered
by the Registration Statement which remain unsold, and such Holders shall notify
the Company of the number of shares registered which remain unsold immediately
upon receipt of such notice from the Company.

5.8 With a view to making available to the Holders the benefits of certain rules
and regulations of the SEC which at any time permit the sale of the Registrable
Securities to the public without registration, the Company shall use
commercially reasonable efforts to:

(a) make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act, at all times;

(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the Exchange Act; and

(c) so long as a Holder owns any unregistered Registrable Securities, furnish to
such Holder, upon any reasonable request, a written statement by the Company as
to its compliance with Rule 144 under the Securities Act, and of the Exchange
Act, a copy of the most recent annual or quarterly report of the Company, and
such other reports and documents of the Company as such Holder may reasonably
request in availing itself of any rule or regulation of the SEC allowing a
Holder to sell any such securities without registration.

5.9 The right to cause the Company to register Registrable Securities granted to
the Holders by the Company under Section 5.2 may be assigned in full by a Holder
in connection with a transfer by such Holder of its Registrable Securities, but
only if: (i) such transfer may otherwise be effected in accordance with
applicable securities laws; (ii) such Holder gives prior written notice of the
proposed transfer to the Company including the name and address of such
transferee and a copy of the transfer documents and agreements; (iii) such
transferee agrees in writing with the Company to be bound by and comply with the
terms and provisions of this Agreement; (iv) the transferee is an “accredited
investor” as that term is defined in Rule 501 of Regulation D and ; (v) such
transfer is otherwise in compliance with this Agreement. Except as specifically
permitted by this Section 5.9, the rights of a Holder with

 

23



--------------------------------------------------------------------------------

respect to Registrable Securities as set out herein shall not be transferable to
any other Person, the Company may impose stop transfer orders with respect to
any such transfer or attempted transfer, and any such transfer or attempted
transfer shall be null and void.

5.10 The Company shall use commercially reasonable efforts to cause all
Registrable Securities covered by a Registration Statement to be listed on each
securities exchange, interdealer quotation system or other market on which
similar securities issued by the Company are then listed.

5.11 With the written consent of the Company and the Holders holding at least a
majority of the Registrable Securities that are then outstanding, any provision
of this Article 5 may be waived (either generally or in a particular instance,
either retroactively or prospectively and either for a specified period of time
or indefinitely) or amended. Upon the effectuation of each such waiver or
amendment, the Company shall promptly give written notice thereof to the
Holders, if any, who have not previously received notice thereof or consented
thereto in writing.

6. MISCELLANEOUS.

6.1 The Company and the Placement Agents reserve the right to reject the
subscription made hereby in whole or in part in each of their sole discretion.
Unless terminated earlier in the Placement Agents’ or the Company’s sole
discretion, the Offering will expire on April 30, 2006, (as such date may be
extended by agreement of the Placement Agents and the Company in their sole
discretion without notice to the Subscribers for an additional 60 days), if the
conditions to closing set forth in Article 4 have not been satisfied or waived
by such time.

6.2 All notices, requests and other communications under this Agreement shall be
in writing, and shall be sufficiently given if delivered to the addressees in
person or by recognized overnight courier, mailed by certified or registered
mail, return receipt requested, or by facsimile or e-mail transmission, as
follows:

 

If to the Company:    Innovive Pharmaceuticals, Inc.    555 Madison Avenue, 25th
Floor    New York, NY 10022    Attn: President and CEO    Fax: (212) 716-1811   
Email: skelly@innovivepharma.com With a copy to:    Wyrick Robbins Yates &
Ponton LLP    4101 Lake Boone Trail    Suite 300    Raleigh, NC 27607-7506   
Facsimile: (919) 781-4865    Attn: W. David Mannheim, Esq.    Email:
dmannheim@wyrick.com    and    Paramount BioCapital, Inc.    787 Seventh Avenue
   48th Floor    New York, NY 10019    Facsimile: (212) 554-4355    Attn:
General Counsel

 

24



--------------------------------------------------------------------------------

If to a Subscriber, at such address as such Subscriber shall have provided in
writing to the Company or such other addresses as such Subscriber furnishes by
notice given in accordance with this Section or such other address as may be
designated in writing hereafter, in the same manner, by such Person.

6.3 Except as provided in Section 5.11 above, this Agreement shall not be
changed, modified or amended except by a writing signed by the parties to be
charged, and this Agreement may not be discharged except by performance in
accordance with its terms or by a writing signed by the party to be charged.

6.4 Subject to the provisions of Section 5.9, this Agreement shall be binding
upon and inure to the benefit of the parties hereto and to their respective
heirs, legal representatives, successors and permitted assigns. This Agreement
sets forth the entire agreement and understanding between the parties as to the
subject matter hereof and merges and supersedes all prior discussions,
agreements and understandings of any and every nature among them.

6.5 Upon the execution and delivery of this Agreement by the Subscriber, this
Agreement shall become a binding obligation of the Subscriber with respect to
the purchase of the Securities as herein provided; subject, however, to the
right hereby reserved to the Company to reject this subscription, enter into
similar agreements with other subscribers and to add and/or delete other Persons
as subscribers.

6.6 Notwithstanding the place where this Agreement may be executed by any of the
parties hereto, the parties expressly agree that all the terms and provisions
hereof shall be construed in accordance with and governed by the laws of the
State of Delaware without regard to principles of conflicts of law.

6.7 The holding of any provision of this Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect. If any
provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provisions shall be deemed dependent upon any other covenant
or provision unless so expressed herein.

 

25



--------------------------------------------------------------------------------

6.8 It is agreed that a waiver by either party of a breach of any provision of
this Agreement shall not operate, or be construed, as a waiver of any subsequent
breach by that same party.

6.9 The parties agree to execute and deliver all such further documents,
agreements and instruments and take such other and further action as may be
necessary or appropriate to carry out the purposes and intent of this Agreement.

6.10 This Agreement may be executed in two or more counterparts each of which
shall be deemed an original, but all of which shall together constitute one and
the same instrument.

6.11 (a) The Subscriber agrees not to issue any public statement with respect to
the Subscriber’s investment or proposed investment in the Company or the terms
of any agreement or covenant between them and the Company without the Company’s
prior written consent, except such disclosures as may be required under
applicable law or under any applicable order, rule or regulation.

(b) The Company agrees not to disclose the names, addresses or any other
information about the Subscriber, except as required by law or court order and
to satisfy its obligations under Article 5.

6.12 The Subscriber represents and warrants that it has neither engaged,
consented to nor authorized any broker, finder or intermediary to act on its
behalf, directly or indirectly, as a broker, finder or intermediary in
connection with the transactions contemplated by this Agreement. The Subscriber
hereby agrees to indemnify and hold harmless the Company from and against all
fees, commissions or other payments owing to any such Person acting on behalf of
the Subscriber hereunder.

6.13 This Agreement (including all exhibits, schedules and amendments hereto)
(i) constitutes the entire Agreement and understandings of the parties hereto
and supersedes all prior agreements and understandings, both written and oral,
between the parties hereto with respect to the subject matter hereof and (ii) is
not intended to confer upon any other Person other than the parties hereto any
rights or remedies hereunder (except for the holders of Registrable Securities
as set forth in Article 5).

[REMAINDER OF PAGE LEFT BLANK – ARTICLE 7 FOLLOWS]

 

26



--------------------------------------------------------------------------------

7. CONFIDENTIAL INVESTOR QUESTIONNAIRE.

7.1 The Subscriber represents and warrants that he, she or it comes within one
category marked below, and that for any category marked, he, she or it has
truthfully set forth, where applicable, the factual basis or reason the
Subscriber comes within that category. ALL INFORMATION IN RESPONSE TO THIS
SECTION WILL BE KEPT STRICTLY CONFIDENTIAL except as otherwise required by law
or as necessary for inclusion in the Registration Statement. The undersigned
agrees to furnish any additional information which the Company deems necessary
in order to verify the answers set forth below.

 

Category A           The undersigned is an individual (not a partnership,
corporation, etc.) whose individual net worth, or joint net worth with his or
her spouse, presently exceeds $1,000,000.    Explanation: In calculating net
worth you may include equity in personal property and real estate, including
your principal residence, cash, short-term investments, stock and securities.
Equity in personal property and real estate should be based on the fair market
value of such property less debt secured by such property. Category B          
The undersigned is an individual (not a partnership, corporation, etc.) who had
an income in excess of $200,000 in each of the two most recent years, or joint
income with his or her spouse in excess of $300,000 in each of those years (in
each case including foreign income, tax exempt income and full amount of capital
gains and losses but excluding any income of other family members and any
unrealized capital appreciation) and has a reasonable expectation of reaching
the same income level in the current year. Category C           The undersigned
is a director or executive officer of the Company which is issuing and selling
the Securities. Category D           The undersigned is a bank; a savings and
loan association; insurance company; registered investment company; registered
business development company; licensed small business investment company
(“SBIC”); or employee benefit plan within the meaning of Title 1 of ERISA and
(a) the investment decision is made by a plan fiduciary which is either a bank,
savings and loan association, insurance company or registered investment
advisor, or (b) the plan has total assets in excess of $5,000,000 or (c) is a
self directed plan with investment decisions made solely by persons that are
accredited investors. (describe entity)   

 

  

 

 

27



--------------------------------------------------------------------------------

Category E           The undersigned is a private business development company
as defined in section 202(a)(22) of the Investment Advisors Act of 1940.
(describe entity)   

 

  

 

Category F       

   The undersigned is either a corporation, partnership, Massachusetts business
trust, or non-profit organization within the meaning of Section 501(c)(3) of the
Internal Revenue Code, in each case not formed for the specific purpose of
acquiring the Securities and with total assets in excess of $5,000,000.(describe
entity)   

 

  

 

Category G       

   The undersigned is a trust with total assets in excess of $5,000,000, not
formed for the specific purpose of acquiring the Securities, where the purchase
is directed by a “sophisticated investor” as defined in Regulation 506(b)(2)(ii)
under the Securities Act.

Category H       

   The undersigned is an entity (other than a trust) in which all of the equity
owners are “accredited investors” within one or more of the above categories. If
relying upon this Category alone, each equity owner must complete a separate
copy of this Agreement. (describe entity)   

 

The undersigned agrees that the undersigned will notify the Company at any time
on or prior to the Closing Date in the event that the representations and
warranties in this Agreement shall cease to be true, accurate and complete.

7.2 SUITABILITY (please answer each question)

(a) For an individual Subscriber, please describe your current employment,
including the company by which you are employed and its principal business:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(b) For an individual Subscriber, please describe any college or graduate
degrees held by you:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

28



--------------------------------------------------------------------------------

(c) For all Subscribers, please state whether you have you participated in other
private placements before:

YES                            NO             

(d) If your answer to question (d) above was “YES”, please indicate frequency of
such prior participation in private placements of:

 

    

Public Companies

  

Private Companies

  

Public or Private
Biopharmaceutical Companies

Frequently

  

 

  

 

  

 

Occasionally

  

 

  

 

  

 

Never

  

 

  

 

  

 

(e) For individual Subscribers, do you expect your current level of income to
significantly decrease in the foreseeable future:

YES                            NO             

(f) For trust, corporate, partnership and other institutional Subscribers, do
you expect your total assets to significantly decrease in the foreseeable
future:

YES                            NO             

(g) For all Subscribers, do you have any other investments or contingent
liabilities which you reasonably anticipate could cause you to need sudden cash
requirements in excess of cash readily available to you:

YES                            NO             

(h) For all Subscribers, are you familiar with the risk aspects and the
non-liquidity of investments such as the securities for which you seek to
subscribe?

YES                            NO             

(i) For all Subscribers, do you understand that there is no guarantee of
financial return on this investment, that an investment in the Securities is
highly speculative and risky and that you run the risk of losing your entire
investment?

YES                            NO             

 

29



--------------------------------------------------------------------------------

(j) For all Subscribers, will you have sufficient readily available cash to fund
your obligation to purchase Securities at the Closing pursuant to your
subscription if and when the Closing occurs?

YES                            NO             

7.3 MANNER IN WHICH TITLE IS TO BE HELD. (circle one)

 

(a)    Individual Ownership (b)    Community Property (c)    Joint Tenant with
Right of Survivorship (both parties must sign) (d)    Partnership* (e)   
Tenants in Common (f)    Corporation* (g)    Limited Liability Company* (h)   
Trust* (i)    Other

--------------------------------------------------------------------------------

* If Securities are being subscribed for by an entity, the attached Certificate
of Signatory must also be completed.

7.4 NASD AFFILIATION.

Are you affiliated or associated with an NASD member firm (please check one):

YES                            NO             

If Yes, please describe:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

* If Subscriber is a Registered Representative with an NASD member firm, have
the following acknowledgment signed by the appropriate party:

The undersigned NASD member firm acknowledges receipt of the notice required by
Article 3, Sections 28(a) and (b) of the Rules of Fair Practice.

 

 

Name of NASD Member Firm By:  

 

  Authorized Officer Date:  

 

 

30



--------------------------------------------------------------------------------

7.5 The undersigned is informed of the significance to the Company of the
foregoing representations and answers contained in the Confidential Investor
Questionnaire contained in this Section 7 and such answers have been provided
under the assumption that the Company will rely on them.

 

Signature:   

 

  

 

   (if purchased jointly) Print:   

 

  

 

   (if purchased jointly) Date:   

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE TO FOLLOW]

 

31



--------------------------------------------------------------------------------

[Signature Page]

 

Aggregate Purchase Price: $                                             

 

  

 

Signature    Signature (if purchasing jointly)

 

  

 

Name Typed or Printed    Name Typed or Printed

 

  

 

Entity Name    Entity Name

 

  

 

Address    Address

 

  

 

City, State and Zip Code    City, State and Zip Code

 

  

 

Telephone-Business    Telephone-Business

 

  

 

Telephone-Residence    Telephone-Residence

 

  

 

Facsimile-Business    Facsimile--Business

 

  

 

Facsimile-Residence    Facsimile—Residence

 

  

 

Email Address    Email Address

 

  

 

Tax ID # or Social Security #    Tax ID # or Social Security # Name in which
securities should be issued:                                       
              Dated:                          , 2006

 

INVESTORS: PLEASE COMPLETE THE REGISTRATION QUESTIONNAIRE ATTACHED HERETO AS
APPENDIX A.

 

This Subscription Agreement is agreed to and accepted by the Company as of
                        , 200    .

 

INNOVIVE PHARMACEUTICALS, INC. By:  

/s/ Steven Kelly

Name:   Steven Kelly Title:   President and Chief Executive Officer

 

32



--------------------------------------------------------------------------------

CERTIFICATE OF SIGNATORY

(To be completed if Securities are

being subscribed for by an entity)

I,                             , am the                              of
                             (the “Entity”).

I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Subscription Agreement and to purchase and hold the
Securities, and certify further that the Subscription Agreement has been duly
and validly executed on behalf of the Entity and constitutes a legal and binding
obligation of the Entity.

IN WITNESS WHEREOF, I have set my hand this      day of
                        , 2006.

 

 

 

(Signature)

 

33